MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any
                                                                        Jul 29 2019, 9:07 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                     Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana

                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Matthew Streit,                                          July 29, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-774
        v.                                               Appeal from the Bartholomew
                                                         Circuit Court
State of Indiana,                                        The Honorable Kelly S. Benjamin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         03C01-1810-F6-5790



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-774| July 29, 2019                      Page 1 of 3
                                          Case Summary
[1]   In January of 2019, Matthew Streit agreed to plead guilty to Level 6 felony

      theft in cause number 03C01-1810-F6-5790 (“Cause No. 5790”). In exchange,

      the State agreed to dismiss all remaining counts in Cause No. 5790 and in cause

      number 03C01-1809-F6-5051 (“Cause No. 5051”). The trial court accepted the

      plea agreement and sentenced Streit to 912 days of incarceration. Streit

      contends that the trial court abused its discretion by failing to find his guilty

      plea to be a mitigating factor. We affirm.



                            Facts and Procedural History
[2]   On September 12, 2018, the State charged Streit with Level 6 felony residential

      entry and Level 6 felony invasion of privacy in Cause No. 5051. On October

      16, 2018, the State charged Streit with two counts of Level 6 felony theft in

      Cause No. 5790. On January 28, 2019, pursuant to a plea agreement, Streit

      agreed to plead guilty to Level 6 felony theft in Cause No. 5790. In exchange

      for his plea, the State agreed to dismiss all remaining counts in Cause Nos. 5051

      and 5790 and refrain from filing any additional charges or enhancements. On

      March 7, 2019, the trial court sentenced Streit to 912 days of incarceration.



                                 Discussion and Decision
[3]   Streit contends that the trial court abused its discretion by failing to find his

      guilty plea to be a mitigating factor. Sentencing decisions are within the sound

      discretion of the trial court, and we review them only for an abuse of discretion.
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-774| July 29, 2019   Page 2 of 3
      Amalfitano v. State, 956 N.E.2d 208, 211 (Ind. Ct. App. 2011), trans. denied. “An

      abuse of discretion occurs if the decision is clearly against the logic and effects

      of the facts and circumstances before the court, or the reasonable, probable, and

      actual deductions to be drawn therefrom.” Anglemyer v. State, 868 N.E.2d 482,

      490 (Ind. 2007), clarified on reh’g on other grounds, 875 N.E.2d 218 (2007). “A

      guilty plea is not necessarily a mitigating factor where the defendant receives

      substantial benefit from the plea or where evidence against the defendant is so

      strong that the decision to plead guilty is merely pragmatic.” Amalfitano, 956
N.E.2d at 212.


[4]   Here, Streit’s decision to plead guilty was both beneficial and pragmatic. In

      exchange for his guilty plea to one count of Level 6 felony theft, the State

      agreed to dismiss three Level 6 felony counts. The State also agreed not to file

      any additional charges or enhancements. Further, the evidence against Streit

      was strong. Police recovered the stolen property from residences where Streit

      was living, and Streit’s girlfriend told police that she saw some of the items in

      Streit’s possession. Given that Streit’s guilty plea was both beneficial and

      pragmatic, we conclude that the trial court did not abuse its discretion by failing

      to consider Streit’s plea as a mitigating factor.


[5]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-774| July 29, 2019   Page 3 of 3